Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
	The IDS filed includes a reference “Wild, F. 2016. Manufacture of meat analogues through high moisture extrusion. Please submit a copy of this book-chapter or article for review. 
Claim Objections
	In claims 2-4, 8 and 16, “wt%” should be corrected as ‘wt.%’. 
	Claim 13 is objected to for “an fiber”. Typo should be corrected. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are limited to a product and method of producing the product having a “meat-like” texture. It is not clear what is encompassed by “meat-like” or what is considered to be “like” meat.

Claim 20 recites a plant-based protein food product produced by the method of claim 8. However, claim 8 is not a method claim. It is not clear whether claim 20 is a product or a method of producing a product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMindes et al. (WO 2007/137125, hereinafter R1).
Claim 1 is limited to a plant-based protein snack food that may resemble meat comprising plurality of fiber strands that are substantially aligned. The product comprises plant proteins. The fiber stands have a specific cross-sectional area. 
Claim 14 is a method claim for producing the product of claim 1. 
Claim 1 - R1 discloses protein compositions containing structured protein products having protein fibers that at substantially aligned. (Abstract, 0008)
R1 discloses certain attributes of a structured protein product including firmness, chewiness, fibrous, crusty, moist etc. (Table 2)
Claim 1 - R1 discloses that the structured protein products are extrudates of protein material that have been subjected to extrusion process. Due to the aligned 
Claims 2 , 6 , 7- R1 discloses  plant protein materials that can be used comprising legumes, corn, peas, rice, wheat, oats, rye, barley proteins. The range of protein content in the plant proteins is 60-100% . [0022, 0023, 0024, Table III]
Claim 2, 3, 4, 5 - R1 discloses that the product may comprise 45-60% soy protein, 20-30 wheat gluten, 10-15% wheat starch, 1-5% fiber. [0026]
R1 discloses ingredients other than proteins that are included in the plant based products comprising sugars, starches, oligosaccharides, fibers and dietary fibers, crosslinking agents. [0019, 0020]
Claims 8, 9 - R1 discloses the additional ingredients that may be combined with the protein containing materials including antioxidants, vitamins, , antimicrobials, etc. [0031]
Claim 16 - R1 teaches of the moisture content of the products in the range 1-80% [0032]
Claims 14, 15 - R1 discloses the method of extruding the plant protein products. [0033]. The screw(s) speed may be in the range 250-400 rpm [0035].
Claim 14 - The extrusion process involves a temperature in the range 100-150C. [0036]
Claims 1, 18 - R1 discloses that the thickness of the extrudate may be manipulated  in the range 1-30 mm. [0055]
R1 discloses the details of the extrusion process. [0041-0047, 0058, 0059]
Claim 10 - R1 discloses that the average shear strength of the structured products is at least 2600 grams. [0065]
Claim 9 - R1 teaches of using coloring material in the structured protein product. [0084, 0085, 0086, 0087]
R1 discloses plant derived fat sources that may be used in the structured products . [0096]
Claims 9, 19 - R1 discloses using flavoring agents which may be natural or artificial. [0099].
R1 discloses that vegetable products may be produced by combining protein compositions and comminuted vegetables. The protein fibers in such products are substantially aligned. [00111]. Examples of such products include vegetarian patties, vegetarian hot dogs, vegetarian sausages. [00112]
Example 3 is a detail of the production of plant protein products. [00143]
It is noted that claims 11 and 12 are limited to products having specific strand circularity and strand equidiamter. However, since R1 discloses extruded plant protein products comprising substantially aligned fibers, the product will have fiber stands having circularity and equidiameter. R1 does not mention a numerical expression for 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791